Citation Nr: 1702189	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from December 2, 2002, to May 5, 2012, and in excess of 40 percent from May 5, 2012, for moderate facet arthritic changes and disc bulge L4-L5, L5-S1, with spondylosis L5-S1 (low back disability).

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, secondary to the low back disability, rated as 10 percent disabling since September 18, 2014.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, secondary to the low back disability, rated as 10 percent disabling since May 5, 2012.

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from January 1943 to June 1943.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi which granted service connection and assigned an initial 10 percent rating for the Veteran's back disability, effective December 2, 2002.   During the pendency of the appeal, the RO, in a July 2013 rating decision, granted an evaluation of 40 percent disabling for the Veteran's service-connected back disability, effective from May 5, 2012.  The Veteran has also been assigned compensable ratings for his related right and left lower extremity radiculopathy, as stated on the title page.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board remanded the claim in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).


FINDINGS OF FACT

1.  From December 2, 2002, to May 5, 2012, the competent and credible evidence demonstrates that the Veteran's lumbar spine disability was manifested by slight limitation of motion of the spine, with forward flexion of the thoracolumbar spine to greater than 60 degrees, with a combined range of motion greater than 120 degrees, with no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture, or incapacitating episodes having a total duration of greater than two weeks.

2.  Since May 2012, the competent and credible medical evidence demonstrates that the Veteran's lumbar spine disability has not been manifested by pronounced intervertebral disc syndrome, ankylosis, or incapacitating episodes having a total duration of at least 6 weeks.

3.  Beginning January 31, 2007, the Veteran's lumbar spine disability has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the left sciatic nerve.

4.  Since September 18, 2014, the Veteran's lumbar spine disability has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the right sciatic nerve.

5.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment on an extraschedular basis.


CONCLUSIONS OF LAW

1.  From December 2, 2002, to May 5, 2012, the criteria for a rating in excess of 10 percent for orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2003) 5239, 5242, 5243 (2016).

2.  Since May 5, 2012, the criteria for a rating in excess of 40 percent for orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2003) 5239, 5242, 5243 (2016).

3.  Prior to January 31, 2007, a compensable rating for neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2016).

4.  From January 31, 2007, to May 5, 2012, the criteria for an increased 10 percent rating for neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2016).

5.  Since May 5, 2012, the criteria for a rating in excess of 10 percent for neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2016).

6.  Prior to September 18, 2014, a compensable rating for neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the right sciatic nerve) have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2016).

7.  Since September 18, 2014, the criteria for a rating in excess of 10 percent for neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the right sciatic nerve) have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2016).

8.  The criteria for assignment of TDIU are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Lumbar Spine Disability

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The regulations for rating disabilities of the spine were revised during the pendency of the Veteran's appeal, effective September 26, 2003.  68 Fed. Reg. 51454  (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422  (2000). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Prior to September 26, 2003 degenerative disc disease was rated under Diagnostic Code 5293 for intervertebral disc syndrome.  The Rating Schedule, provided for a noncompensable rating for postoperative, cured intervertebral disc syndrome.  A 10 percent rating was warranted upon a showing of mild intervertebral disc syndrome, while a 20 percent rating contemplated moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating required severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating, the highest rating assignable, for pronounced intervertebral disc syndrome, required persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 (effective before September 26, 2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5239 (spondylolisthesis) under which the Veteran is rated, and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454  (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5239, 5243. 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent), for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent), for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent), for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine . 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, VA treatment records reflect that in February 2003, the Veteran sought treatment for pain related to his cervical spine, but not his lumbar spine.  In September 2003, he reported pain from the low back that radiated to his legs.  He reported that he could not take pain medication during the day because he drove his car a lot.  

On October 2007 VA examination, the Veteran reported a dull ache in his back described as 2/10, that would become more moderate, or 5/10, once or twice a week when completing heavy lifting.  He had increased pain on repetitive use, and flare-ups lasted for a few hours at a time.  Physical examination showed tenderness to palpation along the left and right paraspinous musculature.  Range of motion showed forward flexion to 90 degrees, extension to 20 degrees, and right and left lateral bending and rotation to 30 degrees.  There was pain in the last 5-10 degrees of motion.  He had increased pain with repetitive use, but no change to the range of motion findings.  While the Veteran reported pain that would radiate down his left leg, neurological testing, as well as strength and reflex testing, was normal in both lower extremities.  The diagnosis was degenerative disk disease with spondylosis at L5-S1 (moderate) and old L1 compression fracture.  The examiner stated that it was conceivable that pain could further limit his function, particularly after being on his feet all day, but it was not feasible to express the additional limitation of motion at that time, as such could not be done with any degree of medical certainty.  

On December 2010 VA examination, the Veteran reported lumbar spine pain without any radiation into his lower extremities, nor any weakness, numbness, or tingling in his lower extremities.  He wore a back brace and took medication for pain management.  He reported daily flare-ups and stated that he could walk for about 15 minutes at a time.  Physical examination showed tenderness of the paraspinal muscles.  Range of motion showed forward flexion to 85 degrees, extension to 5 degrees, and right and left lateral bending and rotation to 20 degrees.  All ranges of motion were nonpainful.  Neurological examination showed intact sensation and normal Babinski reflex.  There as 4/5 strength, bilaterally.  Reflexes at L4 and S1 were 1+, bilaterally.  The examiner concluded that the Veteran had pain and decreased rating for motion and that it was reasonable that there was increased pain and decreased range of motion with increased activity, but did not address that in terms of medical terminology was speculation.  

VA treatment records in July 2011 show that the Veteran had full range of motion of the spine.

On May 2012 VA examination, the Veteran reported that his back pain had worsened in the past several years.  Range of motion showed forward flexion to 30 degrees, with pain at 0 degrees, extension to 0 degrees, with pain, and right and left lateral bending and rotation to 5 degrees with pain at 0 degrees.  The same was the case on repetitive testing.   There was functional loss of the lumbar spine by way of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weightbearing.  There was no guarding or muscle spasm.  Muscle strength testing was 4/5, bilaterally.  Reflex examination was 1+,  bilaterally.  Sensory examination was normal but for decreased sensation on the left side at the lower leg/ankle.  The Veteran was assessed to suffer from radiculopathy of the left lower extremity, mild.  The right lower extremity was not affected.  There was evidence of intervertebral disc syndrome, but there were no incapacitating episodes.  The Veteran used a wheelchair regularly.  The Veteran's lumbar spine disability impacted his ability to work in that he had pain and limited mobility that precluded any ability to perform any occupation requiring any extended ambulation of lifting, carrying, pushing, or pulling.  

On March 2015 VA examination, the Veteran reported that his back pain affected his ability to walk effectively.  It was noted that range of motion of the spine could not be conducted because the Veteran had pain and in inability to stand for lengthy periods during the examination.  There was tenderness to palpation of the spine.  The examiner specifically noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that it would be speculative to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability over time.  Muscle strength testing was normal, bilaterally.  Reflex examination was 1+, bilaterally.  Sensory examination was normal in both lower extremities.  There was evidence of mild radiculopathy in both lower extremities.  There was evidence of intervertebral disc syndrome, but there were no incapacitating episodes.  It was noted that the Veteran used his wheelchair and cane constantly.  The Veteran's lumbar spine disability impacted his ability to work in that he had severe arthritis that would limit physical laborious employment.  

A May 2016, Disability Benefits Questionnaire reflects that the Veteran had flare-ups that could be described as pain running down into the legs and ankles.  There was functional impairment with difficulty walking, standing, and not being able to lift or bend at the waist.  Range of motion testing showed forward flexion to 40 degrees.  The Veteran was standing at 15 degrees flexion.  He was able to extend to 0 degrees.  Right lateral flexion was to 10 degrees (and to 5 degrees on repetitive testing), left lateral flexion was to 5 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 10 degrees.  There was moderate pain with the end of range of motion testing.  The pain on examination caused functional loss.  There was evidence of pain on weightbearing.  There was severe pain with palpation of the lumbar spine.  Pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  Such factors were not able to be described in terms of range of motion.  There was localized tenderness that resulted in abnormal gait or spinal contour.  There was weakened movement, disturbance to locomotion, interference with sitting and standing.  Sensory examination was normal in the lower extremities.  There were symptoms of radiculopathy, to include moderate numbness and pain in the left lower extremity, and mild pain in the right lower extremity.  However, the examiner found that there was only left radiculopathy, but then noted neither extremity was affected.  The examiner concluded that the functional impact of the Veteran's lumbar spine disability was severe due to an inability to bend forward at the waist, lift objects greater than 15 degrees, and inability to perform continuous twisting from the waist up.  These motion incited severe pain and prevented the Veteran from performing physical arduous activities of employment.

VA treatment records dated in October 2015 and February 2016 reflect that the Veteran had full range of motion of the joints, to include of the lumbar spine.

In this case, the Board finds that the competent and credible evidence demonstrates that prior to May 5, 2012, a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  The VA examinations conducted in October 2007 and December 2010 do not meet the criteria for a 20 percent rating under the new criteria, as forward flexion was to greater than 60 degrees, the combined range of motion was greater than 120 degrees, and muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour was not shown.  Moreover, the Veteran has not been shown to suffer from incapacitating episodes due to his intervertebral disc syndrome as defined by VA regulation.  Under the old criteria, moderate limitation of motion of the spine was not shown.  The Veteran was able to almost flex the spine to full, and was able to find movement in all other planes of motion, to include on repetitive testing.  

The Veteran's representative argues that the Veteran's intervertebral disc syndrome meets the criteria for a 60 percent rating under the old criteria.  However, the medical evidence prior to May 2012 does not demonstrate the presence of moderate, severe, or pronounced intervertebral disc syndrome.  Rather, on 2007 and 2010 VA examinations, neurological examination was normal, with no indication of sciatic neuropathy.  While the Veteran reported radiating pain into his lower extremities in 2003 and 2007, such does not necessarily equate to neurological involvement, nor is such indicative of moderate, severe, or pronounced intervertebral disc syndrome absent a supporting diagnosis or assessment.  Moreover, these records are negative for evidence of muscle spasm, decreased ankle jerk, or other neurological finding of moderate or serious impairment.  While the Veteran reported flare-ups when engaging in lifting or other strenuous activity, the flare-up would resolve with rest.  There is no indication in the VA treatment records prior to May 2012 that the Veteran suffered a recurring attack of intervertebral disc syndrome.  The records reflect a mild, chronic, ongoing dull pain of the lumbar spine, but they do not demonstrate report of or treatment for an attack related to his disc disease.  While the Board is granting an earlier increased rating for the Veteran's left radiculopathy, the evidence does not demonstrate a more than mild disability of the left lower extremity for this time period.  Significantly, the VA treatment records dated throughout the appeal period, and beginning in 2000, demonstrate consistently full range of motion of the lumbar spine, without evidence of more than mild disc-related signs or symptoms.

Since May 5, 2012, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  The evidence does not demonstrate the presence of ankylosis of the spine or incapacitating episodes of at least 6 weeks duration.  Nor does the evidence demonstrate pronounced intervertebral disc disease, for similar reasons as stated above.  For one, more than mild sciatic involvement has not been shown.  Incapacitating episodes have not been shown.  While the Veteran regularly uses a cane or wheelchair, the evidence also reflects that such was in part, or more than in part, related to his knee disability, as reported on December 2007 VA examination.  

Significantly, the Board notes that despite the severely limited range of motion findings seen on May 2012, March 2015, and May 2016 VA and DBQ examinations, the VA treatment records dated throughout this period of time, to include in October 2015 and February 2016, show full range of motion of all joints, to include the lumbar spine.  In fact, these treatment records do not demonstrate any report or finding related to such severe limitation of motion.  This inconsistency calls into question the validity of the results on VA examinations, and the Veteran's credibility at those examinations.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  To that extent, the March 2015 VA examiner found that the Veteran's statements describing functional loss with repetitive use over time were neither supported or contradicted.  That finding suggests that the Veteran's effort on examination was called into question by the examiner.  The Board also notes that the Veteran was able to extend, laterally flex, and rotate the spine to an almost normal degree until the May 2012 VA examination, when those motions were almost impossible for him accomplish, yet the VA treatment records do not document an event or injury, or other notation, in the interim period that would explain the significant change in findings on range of motion testing from 2010 to 2012.  Thus, while the Veteran's representative argues that the Veteran's significant loss of range of motion warrants an increased rating or extraschedular consideration, the Board finds that the medical evidence does not support those contentions when taking into consideration the questioned credibility of the Veteran's effort on examination and further review of the record.  Moreover, since May 5, 2012, the criteria for a higher 60 percent rating under the old rating pertaining to intervertebral disc has not been met, in that no more than mild sciatic involvement has been shown, and the competent and credible evidence is negative for disc-related symptomatology shown in a pronounced manner.  

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40  and 4.4 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his lumbar spine disability, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to increased rating.  Although the Veteran's representative argues otherwise, adequate assessment of the Veteran's functional impairment was documented on examination.  The VA examinations document both observed and reported additional functional loss, to include any further impairment on repetitive testing.  The Veteran reported the frequency and severity of his symptoms on flare-up.  That his functional impairment was not quantified further, such as by loss of motion in degrees on flare-up, does not make the examinations inadequate, as each examiner explained that such further findings could not be stated without resort to speculation, or with any degree of medical certainty.  Moreover, the treatment records of record do not contradict the VA examiners' findings, such as showing a more severe disability picture on flares, that would trigger the need for further examination.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

First, with regard to the left lower extremity, the Board finds that the 10 percent rating for mild radiculopathy should be assigned beginning January 31, 2007.  At that time, the Veteran sought treatment for back pain that radiated to his left lower extremity, and left sciatica was diagnosed on straight leg raising, but only at 60 degrees.  Prior to this note, while the Veteran reported radiating pain to the lower extremities, there was no medical diagnosis to support a finding of radiculopathy or sciatica of the left lower extremity.   While the Veteran is competent to state that he experienced pain that radiated to his lower legs, such does not necessarily equate to a diagnosis of radiculopathy or sciatica, and the Veteran does not have the requisite medical expertise or knowledge to make that diagnosis or determination.  

Prior to January 31, 2007, for the left leg, and September 18, 2014, for the right leg, there was no diagnosis or finding of radiculopathy, sciatica, or a neurological disease of the lower extremities to support a compensable rating.  Since those dates, a rating for more than a mild disability, or 10 percent, is not warranted for either extremity.  On each VA examination, no more than mild radiculopathy was diagnosed.  While the 2016 DBQ showed the Veteran's report of moderate numbness in the left lower extremity, the examiner at the same time found no signs or symptoms of radiculopathy that affected the left side.  Significantly, the objective findings showed normal sensory examination, bilaterally.  The loss of reflexes shown on both sides was not specifically attributed to the Veteran's radiculopathy, as demonstrated by box 8D on the DBQ.  The remainder of the medical evidence, to include the VA treatment records, do not support a finding of a moderate neurological disability.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Many of the applicable diagnostic codes used to rate the orthopedic symptoms of the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Veteran's lower extremity radiculopathies are manifested by symptoms of radiating pain, paresthesias, and decreased reflexes.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that the ratings provided under the VA Schedule for Rating Disabilities are averages.  Thus, the assigned rating may not completely account for each individual veteran's circumstances, but nevertheless may still be adequate to address the average impairment in earning capacity caused by the disability.  The Veteran's representative argues that because the Veteran showed limited range of motion on extension, lateral flexion, and rotation, and such findings are not specifically contemplated by the rating schedule, his disability picture is exceptional.  However, the rating criteria must not list every impairment suffered by the Veteran in order to compensate the Veteran at the level of lost earning capacity.  After analyzing the claim, the Board finds that the Veteran's limitation of motion does not result in a finding of an exceptional or unusual disability picture.  His symptoms are similar to those who suffer from a lumber spine disability at his level impairment, to include experiencing pain, stiffness, lack of endurance, and difficulty bending or walking for prolonged periods of time, and such symptoms are accounted for by the structure and intent of the rating code.

The Board further notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). I n this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a lumbar spine disability and related neurological manifestations of the lower extremities, with a combined disability rating of 10 percent from December 2002, 20 percent from January 2007 and 50 percent from May 2012.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU at any time during the appeal period.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the issue of entitlement to a TDIU on an extraschedular basis has already been referred for consideration by the Director of Compensation Services.  Thus, the Board may determine whether the Veteran meets the criteria for a TDIU on an extraschedular basis in the first instance.  By an April 2016 memorandum, the Acting Director for Compensation Services responded that the Veteran's service-connected disabilities did not meet the criteria for a TDIU on an extraschedular basis.  The examiner determined that the evidence did not support a finding that the Veteran is unable to obtain or maintain all types of gainful employment.  The Veteran had worked until close to retirement age and there was no evidence that he stopped working due to disability.  He started Social Security benefits due to age, not disability, four years following retirement.  There was no indication that the Veteran wasn't able to obtain or maintain gainful employment for 30 plus years following his retirement.

The Board is in agreement with the above memorandum.  On his May 2015 application for a TDIU, the Veteran reported that he had owned a dry cleaner/tailor business for 32 years, until 1979.  The Veteran has stated that he was too disabled to work when he sold his business, however, the evidence does not indicate that he left his employment due to his service-connected low back disability.  A July 1992 statement from the Veteran's physician stated that the Veteran had chest pain, hypertension, osteoarthritis, epigastric pain, and limited use of his left hand, and that such prevented him from being gainfully employed.  This letter does not mention the Veteran's low back disability, specifically.  In fact, VA records from the early 2000s also demonstrate complaints of osteoarthritis, but not the low back specifically.  The Board has taken into consideration the VA and DBQ examinations opining that the Veteran's low back disability precluded any sort of physically strenuous or arduous employment, and that he was precluded from performing any occupation requiring extended ambulation or lifting, carrying, pushing, and pulling.  However, these restrictions alone do not preclude sedentary employment, and in fact the record is negative for a finding that the Veteran's low back disability prevents him from sedentary, non-strenuous or physically challenging work activity.  The Veteran's representative argues that the Veteran's limited range of motion of the spine, as well as the frequency of his flare-ups and need for pain medication preclude gainful employment.  However, that conclusion is unsupported by the medical evidence.  The medical evidence stated that only physically strenuous employment or employment that was more than sedentary was precluded.  The Veteran himself reported that he did not take pain medication during the day so that he could drive his car.  Moreover, as described more fully above, the credibility of the severely limited range of motion of the spine as shown on VA examinations beginning in 2012 has been called into question.  In conclusion, the Board finds that the evidence does not support a finding that the Veteran is unemployable by reason of his service-connected disabilities.  Accordingly, the claim must be denied.

ORDER

From December 2, 2002, to May 5, 2012, a rating in excess of 10 percent for a low back disability is denied.

Since May 5, 2012, a rating in excess of 40 percent for a low back disability is denied.

Prior to January 31, 2007, a compensable rating for mild incomplete paralysis of the left sciatic nerve is denied.

From January 31, 2007, to May 5, 2012, a 10 percent rating mild incomplete paralysis of the left sciatic nerve is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since May 5, 2012, a rating in excess of 10 percent for mild incomplete paralysis of the left sciatic nerve is denied.

Prior to September 18, 2014, a compensable rating for mild incomplete paralysis of the right sciatic nerve is denied.

Since September 18, 2014, a rating in excess of 10 percent for mild incomplete paralysis of the right sciatic nerve is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


